                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:19-CV-48-BO


KENNETH S. GRABARCZYK, on                     )
behalf of himself and others similarly        )
situated,                                     )
                      Plaintiff,              )
                                              )
V.                                            )                      ORDER
                                              )
JOSHUA STEIN, Attorney General of the )
State of North Carolina, in his official      )
capacity; BOB SCHURMEIER, Director            )
of the North Carolina State Bureau of         )
Investigation, in his official capacity; SEAN )
BOONE, District Attorney of Alamance          )
County, North Carolina, in his official       )
capacity;                                     )
                        Defendants.           )


       This cause comes before the Court on plaintiffs motion for attorney fees . [DE 62].

Plaintiff has also filed a motion for bill of costs. [DE 63]. Defendants request that the motion for

attorney fees be held in abeyance pending their appeal of this Court' s judgment. [DE 70] .

Plaintiff concurs that the Court should hold the final award of fees in abeyance. [DE 71].

       If an appeal of the merits of an action is taken and a motion for attorney fees is pending,

a district court may rule on the motion for attorney fees, defer its ruling, or deny the motion

without prejudice and direct that it be refiled after resolution of the appeal. Fed. R. Civ. P. 54(d)

advisory committee' s note (1993 amendment); see also Tancredi v. Metro. Life Ins. Co., 378

F.3d 220, 226 (2d Cir. 2004). A district court may prefer to defer consideration of a motion for

attorney fees until the appeal has been resolved where the fee claim either involves substantial

issues or is likely to be affected by the court of appeals ' decision. Certusview Techs., LLC v. S &

N Locating Servs., LLC, No . 2:13CV346, 2015 WL 3466842, at *2 (E.D . Va. June 1, 2015)

(citing Fed. R. Civ. P. 58 advisory committee' s notes (1993 amendments)).
         Case 5:19-cv-00048-BO Document 73 Filed 07/16/20 Page 1 of 2
       As the parties are in agreement that the Court should defer its consideration of the motion

for attorney fees pending appeal, the Court DENIES the motion for attorney fees as well as the

motion for bill of costs [DE 62 & 63] WITHOUT PREJUDICE to refiling within fourteen days

of the resolution of the appeal. The parties may incorporate by reference the instant filings if

appropriate.




                          .-J
SO ORDERED, this       J~       day of July, 2020.




                                              ~Ml)~
                                              TERRENCE W. BOYLE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                     2

          Case 5:19-cv-00048-BO Document 73 Filed 07/16/20 Page 2 of 2
